PER CtJRlAM.
While the salvage award in this case is moderate, we cannot find any violation of correct legal principles upon the part of the District Court, or any failure to exercise the discretion vested in it as the court of the first instance “in the spirit of those decisions which high judicial tribunals have recognized and enforced.” The Bay of Naples, 48 Fed. 737, 1 C. C. A. 81. The facts appearing in the record are wholly insufficient to justify an appellate court in disturbing a salvage award. The decree of the District Court is affirmed, without interest, and with the costs of this appeal to the appellee.